FILED IN
                                                                           1ST COURT OF APPEALS
                                                                             HOUSTON, TEXAS


                                                                            NOV 1 0 2015
                                   Case Number                                  OPHERyA. PR
                                                                          CHRISTOP4EF\A. PRINE

                                 01-14-01019-CR                          CLERK.   Ml
Hung Le, Appellant                                         COURT OF APPEALS
                                                               Ist DISTRICT
State of Texas, Appellee                                   HOUSTON, TEXAS

     Pro se Motion for Extension of Time to File Response to Anders Brief

To the Honorable Justices of said Court:

      Appellant's appointed counsel file a brief in the above styled and numbered

cause pursuant to Anders v. California, 386 U.S. 738 (1967).

      Appellant filed a pro se request for access to the clerk's record and reporter's

record in preparation for use in preparing his pro se response to counsel's brief and

included a motion for extension of time to respond to counsel's Anders brief.

      This Honorable Court granted said extension which is set to expire on

November 2,2015.

      Appellant is in the transit to another Unit in safekeeping area and currently

confined in the Life Division of the Texas Department of Justice Center in

Huntsville Unit, and has suffered yet another epileptic seizure, caused scalp

laceration and became hospitalized at Huntsville Memorial Hospital on 9/29/2015

and was ordered by Doctor Windham to remove staples within 7 days (please see

attached hospital's report) during his period of extension and appeal response

filing. As a result, Appellant has become confused, disoriented, and has shown
loss memory of past and recent events and needs additional time to be fully

recovered mentally and physically and comprehend his legal processes.

      Presently, Appellant lacks the capacity to understand, identify and analyze

the relevant issues that are ripe for appeal, formulate a good faith argument, and

simultaneously draft and file a clear and concise response to counsel's Anders brief

within the time remaining on the last extension to November 2nd, 2015.

      Appellant's Public Defender counsel refused to provide any legal assistance

whatsoever during this process.     Moreover, Appellant was located to solitary

confinement for his safety for the past 50 days where he has forfeited access to

persons in general population who were prepared to assist Appellant with the

preparation of his response. .Appellant needs to be settled in a new unit where he

will be permitted to contact family member, to access to any authorities, chaplains,

any persons in general population who is willing to assist Appellant with the

preparation of his response brief. Appellant has a language barrier and always

requires assistance from an interpreter with detailed explanation, guidance and

understanding all matters.

      Appellant is currently relying on a family member to monitor his mental

condition and communicate with authorities and medical staff, case progress and

retain a private counsel or other professional help but needs additional time to

procure said assistance because family members live outside of the State of Texas.
      Due to Appellant's financial hardship to hire a private counsel, non-

accessible permission for any assistance due to past 50 day safety confinement,

now in transit to a new unit, recurring seizures, and incompetency mental

condition, Appellant now      respectfully requests the Court grant him another

Appellate Public Defender Bob Wicoff to substitute Public Defendant Crowley's

withdrawal and additional sixty (60) days from the granting of the motion to retain

another Appellate Public Defender or find an outside assistance and allow time for

that professional to help Appellant prepare and file a timely pro se response to

counsel's brief and a writ of Habeas Corpus as advised by Appellate Public

Defender Crowley.

                                    Respectfully submitted,


                                     Hung Le, Pro se Appellant
                                           £Z2 q
                                       p&/mnMl~, Texas             7 77pr

                           CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this the (&       day of ]\/o \/&}4ftfzR
2015, a true and correct copy of the foregoing Motion for Extension of Time to

File Response to Counsel's Anders Brief was served by U.S. mail on the :

Harris County District Attorney's Office
1200 Franklin, Suite 600
Houston, Texas 77002                                   .

                                                 Pro se Appellant
                                                                                rdyc   -»•   w •



                                                            Date: 09/29/15
                                                            Account No: H00001033625
            Huntsville                                      Unit No: M000202557
                                                            Patient: LE,HUNG 1966229
            MEMORIAL HOSPITAL                               Location: ER
                                                            Physician: WINDHAM,WILLIAM A




Patient Visit* information

You were seen today for:

Seizure
Scalp laceration
Phenytoin overdose


Staff


Your caregivers today were:

   Physician:      WINDHAM,WILLIAM A
   Nurse:          TOG


Activity Restrictions or Additional Instructions

STAPLES; OaJTII'fT'WsYS: THE PATTE^T'S PHENYTOIN SMOULD BETAKEN OUT OFTHECELL
AND DISPENSED TO HIM AT DOSING TIMES. HE SHOULD BE OBSERVED TAKLN3 THE
PHENYTOIN
TO MAKE SURE HE HAS TAKEN IT.


Follow-up

Please contact the following to make an appointment for follow-up care:

  TDGJ,PRIMARY CARE DOC .

Note: Your heaftn' care plan may require a referral from your primary care provider prior
to making an appointment.

Discharge Form

The exam and treatment which you have received has been on an EMERGENCY BASIS
ONLY- It is not ihMweded to substitute or replace complete medical care.
It is advised that you follow the recommendations below;
 1. If complications arise, call your doctor immediately. If the doctor
   cannot be reached return to the Emergency Department at oh(^;i

 2. Have your prescriptions filled and follow the directions on the label.
 3,, The x-ray report by the Emergency Physician is NOT a final report. A
•si
"vl
o
D
KJ
l\)



a)